Case 9:20-cv-81775-XXXX Document 1 Entered on FLSD Docket 09/30/2020 Page 1 of 11



                           UN ITED S TATES D IS TR IC T C OUR T
                           S OUTHER N D IS TR IC T O F F LOR IDA

                          9:20cv81775
                Case No. __________________, Civil, Judge __________________


  Sunbelt Rentals, Inc.,


                                   Plaintiff,


         v.


  Midas Companies, an implied partnership,
  Midas Utilities, LLC
    f/k/a Midas Utilities, Inc.,
  Midas SouthEast, LLC
    f/k/a T.V. Diversified, LLC,
  Midas Midwest, LLC, and
  The Guarantee Company of North America USA,


                               Defendants.


                                           COMPLAINT

         Plaintiff, Sunbelt Rentals, Inc. (“Sunbelt”) files this Complaint against Midas Companies;
  Midas Utilities, LLC f/k/a Midas Utilities, Inc. (“Midas Utilities”); Midas SouthEast, LLC f/k/a

  T.V. Diversified, LLC (“Midas SouthEast”); Midas Midwest, LLC (“Midas Midwest”); and The

  Guarantee Company of North America USA (“The Guarantee”).


                                                PARTIES
                 Plaintiff Sunbelt is a corporation formed under the laws of North Carolina. Its

  principal place of business is in South Carolina.
                 Upon information and belief, Defendant Midas Companies is an implied

  partnership consisting of Midas Utilities, Midas SouthEast, and Midas Midwest. These three
Case 9:20-cv-81775-XXXX Document 1 Entered on FLSD Docket 09/30/2020 Page 2 of 11




  limited liability companies hold themselves out as a singular business entity known as Midas

  Companies, but Midas Companies is neither incorporated nor organized as a limited liability

  company in Maryland, Florida, Indiana, Delaware, or any other state.

                 Defendant Midas Utilities was previously a corporation known as Midas Utilities,

  Inc., formed under the laws of Maryland. Upon information and belief, its principal place of

  business was in Maryland.

                 Upon information and belief, in May 2017, Midas Utilities, Inc., converted to

  Midas Utilities, LLC, a Maryland limited liability company. Upon information and belief, none
  of its members are resident citizens of North Carolina or South Carolina. It can be served

  through its registered agent, CSC-Lawyers Incorporating Service Company, at 7 St. Paul Street,

  Suite 820, Baltimore, Maryland 21202.

                 Following the conversion to a limited liability company, Midas Utilities remains

  liable for all the debts and obligations of the corporation, and Midas Utilities, Inc., and Midas

  Utilities, LLC, are deemed to be the same entity. See Md. Code Ann., Corps. & Ass’ns § 3-904.

                 Defendant Midas SouthEast is a limited liability company organized under the

  laws of Florida. Upon information and belief, none of its members are resident citizens of North

  Carolina or South Carolina. It can be served through its registered agent, Corporation Service

  Company, at 1201 Hays Street, Tallahassee, Florida 32301.

                 Upon information and belief, Midas SouthEast was previously known as TV

  Diversified, LLC, a Florida limited liability company.

                 Midas SouthEast transacted business with Sunbelt as TV Diversified, LLC. Upon

  information and belief, none of TV Diversified, LLC’s members are or were resident citizens of

  North Carolina or South Carolina.

                 Defendant Midas Midwest is a limited liability company organized under the laws

  of Indiana. Upon information and belief, none of its members are resident citizens of North

  Carolina or South Carolina. It can be served through its registered agent, Corporation Service

  Company, at 135 North Pennsylvania Street, Suite 1610, Indianapolis, Indiana 46204.


                                                  2
Case 9:20-cv-81775-XXXX Document 1 Entered on FLSD Docket 09/30/2020 Page 3 of 11




                 Defendant The Guarantee is a corporation formed under the laws of Michigan and

  duly authorized to transact business in Florida. Its principal place of business is in Michigan. It

  can be served through its Florida registered agent, its Chief Financial Officer, at 200 E. Gaines

  Street, Tallahassee, Florida 32399.


                                          JURISDICTION
                 This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1332

  because the matter in controversy exceeds the sum of $75,000.00, exclusive of interest and costs,

  and is between citizens of different states.


                                                 VENUE
                 Venue is proper in this Court because “a substantial part of the events or

  omissions giving rise to the claim occurred” within this federal district. 28 U.S.C. § 1391(b)(2).

                 Venue is also proper in this Court because Midas Utilities consented to “legal

  action in whatever jurisdiction Sunbelt deems necessary” in the Application for Credit & Rental

  Agreement (the “Credit Application,” attached as Exhibit 1).


                                                 FACTS
                 Sunbelt rents equipment to its customers for use primarily in construction projects

  across the country.

                 As set forth below, upon information and belief, the Midas Companies is an

  implied partnership consisting of Midas Utilities, Midas SouthEast, and Midas Midwest.

  Throughout 2019 and 2020, Sunbelt rented equipment to the Midas Companies for use by its

  partners on various projects.

                                           M IDAS U TILITIES
                 Midas Utilities is a contractor specializing in trenchless and traditional

  underground infrastructure services.




                                                   3
Case 9:20-cv-81775-XXXX Document 1 Entered on FLSD Docket 09/30/2020 Page 4 of 11




                 Midas Utilities had an open account with Sunbelt through which Midas Utilities

  could rent equipment for use on various construction projects from Sunbelt on credit.

                 During 2019 and 2020, Sunbelt rented certain equipment to Midas Utilities for

  use on various construction projects in Virginia, Maryland, and Florida.

                 Despite use of the equipment on such projects, Midas Utilities did not fully pay

  Sunbelt the rental charges for the equipment.

                 Midas Utilities agreed to Sunbelt’s Terms and Conditions (the “Rental Contract,”

  attached as Exhibit 2).
                 The Rental Contract was incorporated into the Credit Application and Sunbelt’s

  invoices.

                 Midas Utilities also agreed to the terms of the Rental Contract when it accepted

  each piece of equipment.

                 Unpaid invoices (the “Midas Utilities Invoices”) reflecting the equipment Midas

  Utilities rented from Sunbelt and the associated outstanding rental fees are attached as collective

  Exhibit 3.

                 An account summary that includes the amounts of all of the Midas Utilities

  Invoices is attached as Exhibit 4.

                 Exhibit 4 reflects that as of May 13, 2020, the total unpaid principal amount of the

  Midas Utilities Invoices is $79,147.90 (the “Midas Utilities Principal Amount”).

                                        M IDAS S OUTH E AST
                 Midas SouthEast is another contractor entity associated with the Midas

  Companies.

                 Midas SouthEast had an open account with Sunbelt through which Midas

  SouthEast could rent equipment from Sunbelt on credit.

                 During 2019 and 2020, Sunbelt rented certain equipment to Midas SouthEast for

  use on various construction projects in Florida.



                                                     4
Case 9:20-cv-81775-XXXX Document 1 Entered on FLSD Docket 09/30/2020 Page 5 of 11




                 Midas SouthEast did not fully pay Sunbelt the rental charges for the equipment.

                 Midas SouthEast agreed to the Rental Contract.

                 The Rental Contract was incorporated into Sunbelt’s invoices.

                 Midas SouthEast also agreed to the terms of the Rental Contract when it accepted

  each piece of equipment.

                 Unpaid invoices (the “Midas SouthEast Invoices”) reflecting the equipment

  Midas SouthEast rented from Sunbelt and the associated rental fees (not including the unpaid

  invoices and rental fees alleged below relating to the LS 53 Project) are attached as collective
  Exhibit 5.

                 An account summary that includes the amounts of all of the Midas SouthEast

  Invoices is attached as Exhibit 6.

                 Exhibit 6 reflects that as of April 30, 2020, the total unpaid principal amount of

  the Midas SouthEast Invoices is $52,372.00 (the “Midas SouthEast Principal Amount”).

                                        M IDAS C OMPANIES
                 Midas Companies is an implied partnership consisting of Midas Utilities, Midas

  SouthEast, and Midas Midwest.

                 Midas Companies held itself out to Sunbelt as being jointly and severally liable

  among its partners.

                 The      Contact      page    of     the     Midas      Companies’       website,

  www.midascompanies.com/contact, indicates that Midas Companies has three offices: a

  “Corporate office” (matching Midas Utilities’s principal place of business), a “Southeast office”

  (matching Midas SouthEast’s principal place of business), and a “Midwest office” (matching

  Midas Midwest’s principal place of business).

                 Both Midas Utilities and Midas SouthEast requested that Sunbelt send invoices to

  email addresses associated with Midas Companies and using the domain, midascompanies.com




                                                  5
Case 9:20-cv-81775-XXXX Document 1 Entered on FLSD Docket 09/30/2020 Page 6 of 11




                 Both Midas Utilities and Midas SouthEast communicated with Sunbelt regarding

  equipment rentals through Midas Companies email addresses.

                 Midas Utilities, Midas SouthEast, and Midas Midwest hold themselves out as a

  singular business under the name Midas Companies. See Myers v. Aragona, 318 A.2d 263 (Md.

  Ct. Spec. App. 1974) (holding that the use of a firm name estops a party from denying the

  existence of a partnership); accord Virginia-Carolina Chem. Co. v. Fisher, 50 So. 504, 506 (Fla.

  1909) (holding that defendants holding themselves out as a business creates a partnership); Beck

  v. Ind. Surveying Co., 429 N.E.2d 264, 268 (Ind. Ct. App. 1981) (“The use of a firm name is
  evidence of the existence of a partnership.”).

                 Upon information and belief, Midas Utilities, Midas SouthEast, and Midas

  Midwest share in the profits of Midas Companies.

                 Midas Companies is neither incorporated nor organized as a limited liability

  company under the laws of Maryland, Florida, Indiana, Delaware, or any other state.

                 Midas Companies is an implied partnership of Midas Utilities, Midas SouthEast,

  and Midas Midwest.

                 As a partnership, the partners of Midas Companies are jointly and severally liable

  for the debts of the partnership.

                 By communicating through the same email address regarding the equipment

  rentals and accounts, directing Sunbelt to send all invoices to it, and holding itself out as a

  singular business entity, Midas Companies assumed all the debts and liabilities of Midas Utilities

  and Midas SouthEast.

                 Both the Credit Application and the Rental Contract provide for a service charge

  that accrues at a rate of 1.5% per month on the balance of delinquent invoices until the invoices

  are fully paid. See Exhibit 1 ¶ 2; Exhibit 2 § 12.




                                                       6
Case 9:20-cv-81775-XXXX Document 1 Entered on FLSD Docket 09/30/2020 Page 7 of 11




                                   W EST P ALM B EACH P ROJECT
                 Sunbelt rented equipment to Midas SouthEast for use on the Lift Station No. 53

  Improvements project (the “LS 53 Project”) for the City of West Palm Beach, Florida, contract

  number 17-18-118.

                 On December 4, 2018, The Guarantee, as surety, issued a Public Construction

  Bond, number 30164580, (the “Bond”) in connection with Midas SouthEast’s work,

  guaranteeing that Midas SouthEast, as principal, would perform the work and promptly make

  payment for all labor provided and material used in the performance of the work on the LS 53

  Project. A copy of the Bond is attached as Exhibit 7.
                 The Bond states that Midas SouthEast, as principal, and The Guarantee, as surety,

  agreed to be jointly and severally liable to any claimant who has not been paid in full. (See Ex. 7,

  ¶ 2).

                 Midas SouthEast defaulted on its obligations and prematurely left the LS 53

  Project. Additionally, Midas SouthEast has not paid Sunbelt for use of the rented equipment.

                 Following Midas SouthEast leaving the project, Sunbelt was directed to send the

  invoices directly to the City of West Palm Beach.

                 Unpaid invoices (the “LS 53 Invoices”) reflecting the equipment rented for the LS

  53 Project from Sunbelt and the unpaid associated rental fees are attached as collective Exhibit 8.

                 The equipment is still being used on the jobsite, but the invoices have still not

  been paid and Sunbelt’s damages are still increasing.

                 Sunbelt attempted to mitigate its damages by expressing an intent to remove its

  rental equipment from the jobsite, but The Guarantee objected and threatened legal action on

  July 6, 2020, if Sunbelt removed its equipment. A copy of the correspondence is attached

  Exhibit 9.

                 Sunbelt made a partial claim on the Bond, but The Guarantee denied the vast

  majority of the claim, arguing that The Guarantee is not liable for any costs incurred after Midas




                                                   7
Case 9:20-cv-81775-XXXX Document 1 Entered on FLSD Docket 09/30/2020 Page 8 of 11




  SouthEast left the LS 53 Project and offering only $3,031.72. A copy of the correspondence is

  attached as Exhibit 10.

                   An account summary that includes the amounts of all of the LS 53 Invoices is

  attached as Exhibit 11.

                   Exhibit 11 reflects that as of August 11, 2020, the total unpaid amount of the LS

  53 Project, which is covered by the Bond, is $142,561.03 (the “LS 53 Principal Amount”).

                   The LS 53 Principal Amount is still increasing.


          COUNT 1 – BREACH OF CONTRACT AS TO MIDAS UTILITIES
                   Sunbelt incorporates the previous allegations presented in this Complaint.

                   The Credit Application, Rental Contract, and Midas Utilities Invoices constitute

  the contract between Sunbelt and Midas Utilities.

                   Under the terms of the contract, Midas Utilities agreed to pay Sunbelt for rental of

  the equipment.

                   Midas Utilities breached that contract by not fully paying Sunbelt for its rental of

  the Equipment.

                   Sunbelt suffered damages because of Midas Utilities’s breach of contract.


         COUNT 2 – BREACH OF CONTRACT AS TO MIDAS SOUTHEAST
                   Sunbelt incorporates the previous allegations presented in this Complaint.

                   The Rental Contract and Midas SouthEast Invoices constitute the contract

  between Sunbelt and Midas SouthEast.

                   Under the terms of the contract, Midas SouthEast agreed to pay Sunbelt for rental

  of the equipment.

                   Midas SouthEast breached that contract by not fully paying Sunbelt for its rental

  of the equipment.

                   Sunbelt suffered damages because of Midas SouthEast’s breach of contract.




                                                    8
Case 9:20-cv-81775-XXXX Document 1 Entered on FLSD Docket 09/30/2020 Page 9 of 11




                            COUNT 3 – UNJUST ENRICHMENT
                 Sunbelt incorporates the previous allegations presented in this Complaint.

                 Sunbelt rented the equipment to Midas Utilities and Midas SouthEast with the

  reasonable expectation that they would pay to Sunbelt the rental charges for the Equipment.

                 Midas Utilities and Midas SouthEast accepted and used the Equipment and knew

  that Sunbelt expected to be paid the rental charges for the Equipment.

                 Midas Utilities and Midas SouthEast did not fully pay to Sunbelt the rental

  charges for the Equipment and it would be inequitable for Midas Utilities and Midas SouthEast

  to retain the benefit of such equipment without paying for the same.
                 Accordingly, Midas Utilities, Midas SouthEast, and Midas Midwest are liable to

  Sunbelt for the value of such benefit, under the theory of unjust enrichment.


            COUNT 4 – BREACH OF OBLIGATIONS UNDER THE BOND
                 Sunbelt incorporates the previous allegations presented in this Complaint.

                 Sunbelt rented equipment to Midas SouthEast to be used on the LS 53 Project.

                 Sunbelt has not been paid for the use of the rental equipment since Midas

  SouthEast left the LS 53 Project.

                 Despite Sunbelt’s attempts to mitigate its damages by recovering its equipment,

  The Guarantee directed Sunbelt not to remove the rental equipment from the LS 53 Project.

                 Sunbelt made a proper claim on the Bond for charges associated with the unpaid

  rental equipment.

                 The Guarantee subsequently denied the vast majority of Sunbelt’s claim on the

  Bond.

                 By failing and refusing to discharge its bond obligations, The Guarantee has

  breached its obligations under the Bond.




                                                  9
Case 9:20-cv-81775-XXXX Document 1 Entered on FLSD Docket 09/30/2020 Page 10 of 11




                  As a direct and proximate result of The Guarantee’s breach of its bond

   obligations, Sunbelt has incurred damages in an amount not less than $142,561.03, and this

   figure is continually increasing.


            COUNT 5 – UNJUST ENRICHMENT AS TO THE GUARANTEE
                  Sunbelt incorporates the previous allegations presented in this Complaint.

                  The Guarantee accepted and used Sunbelt’s rental equipment on the LS 53 Project

   in furtherance of The Guarantee’s obligations to the City of West Palm Beach under the Bond.

                  The Guarantee threatened Sunbelt with legal action if Sunbelt removed the rental
   equipment from the LS 53 Project.

                  The Guarantee has not paid for the equipment, and it would be inequitable for The

   Guarantee to retain the benefit of such equipment without paying for the same.

                  Accordingly, The Guarantee is liable to Sunbelt for the value of such benefit,

   under the theory of unjust enrichment.


                                       DEMAND FOR RELIEF

           Accordingly, Sunbelt respectfully requests that the Court enter a judgment in Sunbelt’s

   favor and against Defendants granting the following relief:

      i.      making Midas Utilities, Midas SouthEast, and Midas Midwest jointly and severally

              liable to Sunbelt as implied partners for the following:

              –   the Midas Utilities Principal Amount ($79,147.90),

              –   the Midas SouthEast Principal Amount ($53,372.00),

              –   service charges that have accrued and that will continue to accrue until the Midas

                  Utilities Principal Amount is fully paid,

              –   service charges that have accrued and that will continue to accrue until the Midas

                  SouthEast Principal Amount is fully paid,

              –   all other damages Sunbelt has suffered,



                                                   10
Case 9:20-cv-81775-XXXX Document 1 Entered on FLSD Docket 09/30/2020 Page 11 of 11




              –   Sunbelt’s reasonable and necessary attorneys’ fees and costs,

              –   prejudgment interest,

              –   post-judgment interest,

              –   any other relief that the Court deems appropriate, and

      ii.     making all Defendants jointly and severally liable to Sunbelt for the following:

              –   the LS 53 Principal Amount ($142,561.03),

              –   service charges that have accrued and that will continue to accrue until the LS 53

                  Principal Amount is fully paid,
              –   all other damages Sunbelt has suffered,

              –   Sunbelt’s reasonable and necessary attorneys’ fees and costs,

              –   prejudgment interest,

              –   post-judgment interest, and

              –   any other relief that the Court deems appropriate.

   Respectfully submitted this 30th day of September, 2020.

                                                    BUTLER SNOW LLP

                                                By: /s/M. Elizabeth Roper
                                                   M. ELIZABETH ROPER (FL Bar No. 0100795)
                                                   1020 Highland Colony Pkwy, Suite 1400 (39157)
                                                   Post Office Box 6010
                                                   Ridgeland, Mississippi 39158-6010
                                                   (T) 601-948-5711
                                                   (F) 601-948-4500
                                                   (e) beth.roper@butlersnow.com




                                                    11
